DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 12 and 14-16, indicated in the action mailed on 8/20/21, is withdrawn in view of the newly discovered reference(s)  Muller et al. (US 5,220,800) and Klee (US 4,441,327).  Rejections based on the newly cited reference(s) are discussed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant recites the limitation “at least one tank” in the second to last line which should read “at least one storage tank”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2014/0190977), hereinafter referred to as Malin, in view of Muller et al. .

Malin teaches a method (using Fig. 1) for operating a storage plant (Fig. 1) in a building (operation of the storage plant are known to occur within a building), where the storage plant includes a chamber (3) having a cooled interior (cooled by cooling unit 9a), at least one storage tank (annotated by Examiner in Figure 1) arranged in said chamber for receiving objects to be stored, the at least one storage tank being cooled with liquid nitrogen (see Applicant’s background pg. 1, in reference to Malin, lines 20-25, “Each storage tank is supplied with liquid nitrogen in order to cool the objects stored therein to a temperature below -160C”).


    PNG
    media_image1.png
    895
    1021
    media_image1.png
    Greyscale

Figure 1:  Fig. 2 of Malin

Malin does not teach a nitrogen withdrawal apparatus that includes at least one withdrawal duct connected to a top section of the at least one storage tank, at least one exhaust duct extending away from said chamber, and at least one pump operable to move gaseous nitrogen from the at least one storage tank through said withdrawal duct and said exhaust duct for conveying the gaseous nitrogen away from the chamber; conveying gaseous nitrogen from said at least one storage tank using said nitrogen 

Muller teaches a storage tank (Fig. 4) comprising a withdrawal apparatus (comprising vacuum pump 133 and ducts indicated in annotated Figure 3 by the Examiner) and that comprises at least one withdrawal duct (annotated by Examiner in Figure 3) connected to a top section (annotated by Examiner in Figure 3) of the storage tank (51 and 51’), at least one exhaust duct (annotated by Examiner in Figure 3), and at least one pump (133) operable to move gaseous nitrogen from the storage tank through said withdrawal duct and said exhaust duct for conveying the gaseous nitrogen away from the chamber; conveying gaseous cryogen (using the pump 54) from said storage tank using said nitrogen withdrawal apparatus; maintaining the storage tank (section 101) under a vacuum (see column 5, lines 56-65) using a vacuum pump (54). 


    PNG
    media_image2.png
    979
    788
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 4 of Muller.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Malin such that the top section of the at least one storage tank was fitted with a withdrawal apparatus as taught by Muller in order to provide the predictable result of decreasing the pressure within the at least one storage tank, thereby reducing the temperature of the liquid nitrogen through evaporative cooling (lowering the pressure lowers the temperature at which liquid nitrogen boils), ultimately reducing the temperature within the at least one storage tank and therefore the objects to be cooled.  Since the storage tank is operated with a vacuum pump and Malin discloses no pump or exhaust within the chamber, it can be rendered that the chamber is kept at atmospheric pressure which is higher than in the storage tank which is under a vacuum.

Malin, as modified by Muller, does not teach wherein the conveyed gaseous nitrogen from the at least one storage tank is conveyed out of said building.

Klee teaches where liquid nitrogen is used in a cryogenic cooling process where latent heat exchange occurs (ie. the liquid nitrogen evaporates) during cooling and the gaseous nitrogen from a storage tank (Fig. 5, within tank 62) where the liquid nitrogen is contained, is vented outside of a building (60). (see column 5, lines 58-62 and column 6, lines 1-11, “…the gaseous nitrogen from the LIN delivery system is vented to the atmosphere through, insulated inlet 5 and outlet 7 of phase separator valve 1, vent line 52, one end of which is mounted around outlet 7, and vent 56 in roof 60 of the building containing the insulated freezing tank 62.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Malin, as modified, such that the nitrogen gas is conveyed out of the building, as taught by Klee, to the outside atmosphere, in order to provide the predictable result of preventing nitrogen gas build up within the chamber or building, thereby avoiding nitrogen asphyxiation for any humans within the chamber or building.

Regarding claims 14 and 15, Malin, as modified, teaches the method of claim 12, and wherein a temperature (Tc, the temperature of the chamber 3; see paragraph 0034) in the chamber is maintained below 0o Celsius (see paragraph 0034, “The temperature Tc of the chamber 3 is advantageously below 0o C”) (claim 14); wherein a temperature in the chamber is maintained between -50o and -20o C (see paragraph 0034, “, “The temperature Tc of the chamber 3 is advantageously below 0o C., in particular below -20o C or -50 o C”) (claim 15).

Regarding claim 16, Malin, as modified, teaches the method of claim 12, and wherein a temperature in said at least one storage tank is maintained below -160 degrees Celsius (See paragraph 0031).

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 2 and 14-16 under 35 U.S.C. 112(b) have been fully considered and are not persuasive.
Furthermore,  as discussed above, the indication of allowable subject matter indicated, in the action mailed on 8/20/21, is withdrawn in view of the newly discovered reference(s) to Muller et al. (US 5,220,800) and Klee et al. (US 4,441,327) discussed in detail above.  Muller teaches a withdrawal apparatus (see Figure 1 annotated by Examiner) and maintaining a lower pressure in the at least one storage tank (under vacuum using vacuum 133) than in the chamber, and Klee teaches where liquid nitrogen is used in a cryogenic cooling process where latent heat exchange occurs (ie. the liquid nitrogen evaporates) during cooling and the gaseous nitrogen from a storage tank (Fig. 5, within tank 62) where the liquid nitrogen is contained, is vented outside of a building (60). (see column 5, lines 58-62 and column 6, lines 1-11, “…the gaseous nitrogen from the LIN delivery system is vented to the atmosphere through, insulated inlet 5 and outlet 7 of phase separator valve 1, vent line 52, one end of which is mounted around outlet 7, and vent 56 in roof 60 of the building containing the insulated freezing tank 62.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Edwards, Jr. et al. (US 3,691,781) teaches a storage plant (Fig. 1) including a chamber (Fig. 1, “Personnel Entry Lock” and space within “Insulated Cold Room”) filled with nitrogen gas during operation, and uses an exhaust duct (Fig. 1, “Exhaust Ducting”) for removing the high concentration of vaporized liquid nitrogen away from the chamber (See Fig. 1) as well as replacing the atmosphere within the chamber with fresh, dry air (See Fig. 1, “Chilled Fresh Air”; see also column 5, lines 65-68 and column 6, lines 1-8) thereby making the atmosphere within the chamber tolerable for human occupants to be.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763